Per curiam.
Martin G. Cox was charged with violating Standard 66 of State Bar Rule 4-102. He acknowledges the violation of this Standard, as he was convicted in the United States District Court for the Northern District of Georgia on June 25,1991, of three counts of conspiring and conducting transactions disguising proceeds of an unlawful activity in violation of Title 18 of the United States Code. Cox is appealing his conviction. He has filed a petition for voluntary surrender of his license to practice law with the State Disciplinary Board. The special master recommended that Cox’s petition be accepted pending his appeal.
This court accepts the petition for voluntary surrender of license to practice law pending termination of Cox’s appeal.

Voluntary surrender of license.


All the Justices concur.